Case 6:20-cv-00027-NKM-RSB Document 48 Filed 05/07/21 Page 1 of 14 Pageid#: 455




                                  THE UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF VIRGINIA
                                        LYNCHBURG DIVISION

  KIMBERLY HARTMAN                                  )
                                                    )
                     Plaintiff,                     )
                                                    )
  v.                                                )
                                                    )
  CENTRA HEALTH, INC.,                              )
                                                    )     Case No.: 6:20CV00027
  STEPHANIE EAST, and                               )
                                                    )
  NATHAN CAMPBELL,                                  )
                                                    )
                     Defendants.                    )
                                                    )
                                                    )

                                 CENTRA’S RESPONSE IN OPPOSITION TO
                                   PLAINTIFF’S MOTION TO COMPEL
                                     PRODUCTION OF DOCUMENTS

           Defendant Centra Health, Inc. (“Centra”), by counsel, files its response in opposition to

  Plaintiff’s Motion to Compel production of documents identified on Centra’s privilege logs. (the

  “Motion”).

                                           INTRODUCTION

           Plaintiff’s Motion arises from her apparent dissatisfaction with four privilege logs

  produced by Centra that unequivocally satisfy the standards set forth by the Federal Rules of

  Civil Procedure. At its core, Plaintiff appears to take issue with Centra producing multiple

  privilege logs. But Plaintiff’s subjective concerns ignore the realities of this case. Plaintiff’s

  lawsuit makes hyperbolic allegations that her termination arose from a systemic conspiracy to

  violate EMTALA patient admission standards and silence Plaintiff’s purported complaints. Due

  to the breadth of these claims and Plaintiff’s discovery requests, Centra has had to narrow a

  universe of 330,000 potential documents into a manageable review. To date, Centra has



  {2835496-1, 106642-00164-01}                      1
Case 6:20-cv-00027-NKM-RSB Document 48 Filed 05/07/21 Page 2 of 14 Pageid#: 456




  produced over 5,000 pages of documents, and has diligently reviewed over 15,000 documents in

  the course of discovery. At the same time, Centra’s extensive discovery investigation has

  necessitated that Centra supplement its privilege logs on multiple occasions as new documents

  are found. Thus, what Plaintiff deems obfuscation is actually Centra’s attempt to thoroughly

  investigate and produce responsive documents. Centra is being vilified for doing its job.

           Nonetheless, Plaintiff broadly criticizes various aspects of Centra’s privilege log, while

  specifically referencing seventy-five (75) documents she believes were either improperly

  withheld as privileged or are subject to an imaginary crime-fraud exception. At the time of this

  filing, Centra has produced sixty-five (65) of the seventy-five (75) documents identified in

  Plaintiff’s Motion to Compel, and provided an additional rolling document production.

           Plaintiff also levies meritless objections to the privilege logs. First, Plaintiff claims that

  the privilege logs are defective because documents listed on Centra’s privilege logs are not

  “correlated” to categories of Plaintiff’s document requests. Yet Plaintiff fails to cite any case

  law or rule that requires such actions, likely because there is no such requirement. Next, Plaintiff

  argues that the privilege logs were produced in an “illegible” font size, while simultaneously

  providing screen-shots of various privilege log entries that clearly identify the document number

  and corresponding descriptions.

           Additionally, Plaintiff complains that Centra included documents on its privilege logs

  between non-attorneys, but does not identify a single document with this alleged defect for

  Centra to probe. Plaintiff also ignores that the vast majority of documents listed on the privilege

  logs were created after Plaintiff threatened (and later initiated) retention of attorneys and a




  {2835496-1, 106642-00164-01}                        2
Case 6:20-cv-00027-NKM-RSB Document 48 Filed 05/07/21 Page 3 of 14 Pageid#: 457




  lawsuit—thus invoking the work product doctrine that extends to documents created by non-

  attorneys in anticipation of litigation.1

           Finally, without any factual support whatsoever, Plaintiff makes the baseless argument

  that all documents cited on Centra’s privilege log were created in furtherance of a crime or fraud.

  First and foremost, the EMTALA retaliation claim is not a claim that would permit applicability

  of the crime-fraud exception. Regardless, Plaintiff relies entirely on speculation and fails to

  provide any evidence that the documents in the privilege logs actually furthered the alleged

  crime or fraud. As provided below, Centra had a number of justifiable reasons to terminate

  Plaintiff, including improper use of company funds, working split-shifts to receive double pay,

  falsely accusing her co-workers of intentionally violating laws and conducting intra-company

  affairs—all while attempting to extort money from Centra. Put simply, Plaintiff’s retaliation

  claim has no basis in fact or law and does not provide a basis to lift protections provided under

  the attorney client privilege and work product doctrine.

           Centra will continue to diligently review and produce non-privileged documents that are

  relevant and responsive to this case, and will supplement its privilege logs as necessary. But

  Plaintiff fails to provide a cognizable rationale to compel Centra to produce documents that have

  already been properly reviewed and identified on Centra’s privilege logs.

                                 FACTUAL AND PROCEDURAL HISTORY

                 1. Summary of Relevant Facts

           On June 6, 2019, Plaintiff was terminated from her position as RN Unit Manager at the

  Centra’s Child and Adolescent Psychiatric Unit (“CAPU”) at Virginia Baptist Hospital, as the




           1
               See Fed. R. Civ. P. 26(b)(3), Advisory Cmt. Note (1970).
  {2835496-1, 106642-00164-01}                       3
Case 6:20-cv-00027-NKM-RSB Document 48 Filed 05/07/21 Page 4 of 14 Pageid#: 458




  result of a twenty-four (24) hour meltdown including over twenty hostile emails and verbal

  altercations with Centra employees.

           Relevant Events Prior to Plaintiff’s Termination

           In the months leading up to her termination, Plaintiff, a salaried employee, knowingly

  worked split-rate shifts (working hourly rate shifts as a frontline residential nurse (RN) during

  the same hours as her salaried unit manager role), resulting in the receipt of double pay. (Exhibit

  A.) This was a violation of Centra policy. Plaintiff had no authorization from Centra to work

  split-rates at any point during her employment. (Id.) During the same time, Plaintiff was placed

  on a performance improvement plan by her supervisor, Stephanie East, for excessive and

  improper expenditures on her Purchase Card (“P-Card”) issued by Centra. (Id.) The total

  amount of excessive expenditures totaled over $5,000. (See Exhibit B.) Examples of the

  improper purchases included furniture, office supplies, multiple gift cards, two sets of

  washer/dryer machines, game controllers, and two train tickets for a personal trip to New York.

           On May 28, 2019, Plaintiff’s supervisor, Stephanie East, held a meeting with Plaintiff to

  discuss her split-shifts and timecard entries. (Exhibit A.) During this meeting, Plaintiff fell into a

  temper tantrum about how no one appreciated her efforts, that her presence was necessary for the

  CAPU to function properly, and a number of other grievances. Plaintiff threatened resigning

  from Centra but later advised East that she intended to stay. (Id.)

           On May 30, 2019, East held a second meeting with Plaintiff to discuss her improperly

  working split rate hourly shifts, solicitation of contributions from her subordinates for a

  GoFundMe campaign for her daughter’s medical bills, overspending on her P-card, and

  violations of Centra’s workplace policies. (Id.) In response, Plaintiff expressed her desire to be




  {2835496-1, 106642-00164-01}                      4
Case 6:20-cv-00027-NKM-RSB Document 48 Filed 05/07/21 Page 5 of 14 Pageid#: 459




  promoted to a director and advised that she had recently turned down an offer from VCU to stay

  at Centra. (Id.)

           On June 2nd, 2021, Plaintiff sent an email to East, Dr. Judd, and two other Centra

  employees concerning the denial of two patients to the CAPU, which Plaintiff claimed was an

  EMTALA violation, and accused Dr. Annapareddy of being solely responsible for the denials.

  (Exhibit C.) Both East and Dr. Judd responded to Plaintiff’s email thanking her for reaching out

  to the facilities and for her efforts to care for the patients. (Id.)

           On June 5th, East and Dr. Judd met with Plaintiff to discuss adolescent

  admission/exclusion criteria to the CAPU, find opportunities for improvement and develop a

  plan to assemble the physicians, review the criteria and incorporate Plaintiff’s suggestions. East

  and Dr. Judd then advised Plaintiff that, while they appreciated her suggestions, sending

  inflammatory emails and calling out mental health leaders via email was not the best way to raise

  or resolve issues. (Exhibit B.) Plaintiff became very upset, yelled, and made aggressive

  accusations towards East and Dr. Judd. (Id.) Immediately following Plaintiff’s outbursts on

  June 5th, and in light of her prior behavior towards Ms. East, Plaintiff was placed on leave.

           Plaintiff’s Conduct After Being Placed on Leave and Subsequent Termination.

           Beginning at 7:30 a.m. on June 6, 2021, Plaintiff sent the first of over twenty (20)

  threatening and accusatory emails to Centra personnel and attempting to extort Centra and pay

  her large sums of money. Specifically, Plaintiff sent no less than 16 emails from her personal

  email account to Shannon Meadows, a Centra Human Resource employee, making a variety of

  long-winded accusations and requesting enormous severance packages in exchange for execution

  of a confidentiality agreement. (Exhibit D.). At 4:58 p.m., Ms. Meadows sent a written email

  correspondence to Plaintiff again informing of her termination. (Exhibit E.) That night, Plaintiff



  {2835496-1, 106642-00164-01}                        5
Case 6:20-cv-00027-NKM-RSB Document 48 Filed 05/07/21 Page 6 of 14 Pageid#: 460




  sent again sent numerous emails to Centra staff making the same belligerent accusations and

  claiming that she would be retaining an attorney to pursue claims against Centra.2 (Id.) After

  months of similar behavior, Plaintiff proceeded to initiate this lawsuit.

                2. Relevant Procedural History

           After issuing her first set of requests for production of documents, Plaintiff requested that

  Centra investigate the email accounts for multiple Centra employees using a prepared set of

  broad search terms. Upon applying Plaintiff’s parameters, Centra learned that the requested

  review would encompass over 330,00 potential documents—an unreasonable and unduly

  burdensome figure based on the simplicity of the issues in this case. Centra has slowly been able

  to refine its review to a manageable figure, and already produced 5,000 pages of documents by

  way of rolling productions, while supplementing its privilege logs as necessary.

           The First and Second Privilege Logs

           Due to the nature of the claims alleged in the Complaint and Amended Complaint, Centra

  initially determined that many of the documents requested by Plaintiff were either privileged

  under Virginia’s Medical Peer Review statute, Va. Code § 8.01-581.1, or alternatively

  constituted work product and/or attorney-client communications. The alternative grounds of

  privilege were clearly identified in the Privilege Logs.

           The Third and Fourth Privilege Logs

           After Centra produced the first two privilege logs, the parties conducted a meet-and-

  confer about Centra’s assertion of privilege under the Virginia Medical Peer Review statute. At

  the conclusion of that meet-and-confer, Centra agreed that the statute arguably did not apply to




  2
    Centra has previously summarized the events that transpired following Plaintiff’s termination in
  its Brief in Support of its Motion to Dismiss, and incorporates the facts cited therein.
  {2835496-1, 106642-00164-01}                       6
Case 6:20-cv-00027-NKM-RSB Document 48 Filed 05/07/21 Page 7 of 14 Pageid#: 461




  many of the documents identified in the Second Privilege Log and indicated that a supplemental

  privilege log would be forthcoming. All privilege assertions relying on the Virginia Medical

  Peer Review statute have been withdrawn and all documents have or will be produced to

  Plaintiff. However, counsel for Centra did not represent that it was withdrawing privilege for

  any documents identified on the Second Privilege Log that were omitted from the Third or

  Fourth Privilege Log.

            Thereafter, Centra produced a “Supplemental Privilege Log” (the “Third Privilege Log”)

  and a Fourth Privilege Log, which superseded the First and Second Privilege Logs. As Centra

  has conveyed to Plaintiff, the Third and Fourth privilege logs are the only submissions that

  remain active in this case.

                                 ARGUMENTS AND AUTHORITIES

       I.   Plaintiff’s Motion is Largely a Moot Point.

            While Plaintiff makes a number of broad accusations concerning Centra’s four privilege

  logs, she only specifically identifies seventy-two (72) document entries that allegedly have a

  defect. (Pl. Brief, ECF 46, at 4-6.) In the course of responding to Plaintiff’s Motion, Centra has

  concurrently produced most of the seventy-two documents listed in section one of Plaintiff’s

  Motion. Specifically, Centra has produced all fifty-six documents that were included on the

  Second Privilege Log but not on the Third and Fourth Privilege Logs, and have produced eleven

  (11) of the twelve (12) documents that did not initially contain privilege assertions.3 Thus,

  Section 1 of Plaintiff’s Motion to Compel has already been resolved.

      II.   Plaintiff Has Not Identified A Cognizable Deficiency in The Privilege Logs.




  3
    The only document Centra did not produce is communications for litigation hold requirements
  that are clearly subject to the attorney work produce doctrine.
  {2835496-1, 106642-00164-01}                     7
Case 6:20-cv-00027-NKM-RSB Document 48 Filed 05/07/21 Page 8 of 14 Pageid#: 462




           Much of Plaintiff’s Brief consists of one-sentence arguments that fail to specifically

  identify the foundation for the underlying complaint. For example, Plaintiff broadly asserts that

  the dates and descriptions of the same documents vary between different versions of the privilege

  log without actually identifying which documents contain the alleged defect. At the same time,

  Plaintiff fails to identify any rule preventing Centra from refining and supplementing its

  privilege logs in the course of discovery. Additionally, Plaintiff asserts that Centra was required

  to correlate documents identified in its log to Plaintiff’s discovery requests, but fails to point to a

  rule that would require Centra to take such actions. Put differently, Plaintiff asks Centra to take

  measures far beyond what the Federal Rules require.

           Plaintiff’s Motion also grossly mischaracterizes the contents of the four privilege logs.

  Specifically, Plaintiff asserts that different privileges are claimed with regard to the same

  documents in different versions of the privilege logs. (Pl. Brief at 7-8.) However, Plaintiff fails

  to note that Centra asserted multiple grounds of privilege over the same documents in the same

  privilege logs. Centra’s Second Privilege Log partially relied on a privilege granted under the

  Virginia Medical Peer Review statute, but also alternatively relied on the general attorney client

  and work product privileges as grounds to withhold the documents. Centra’s alternative grounds

  for privilege were retained and identified in the Third and Fourth Privilege Logs. Nothing in the

  Federal Rules prevent Centra from asserting alternative grounds for privilege.

           Finally, Plaintiff incorrectly asserts that Centra cannot assert attorney-client or work

  product privilege in certain documents solely because they do not include an attorney. Nearly all

  of the documents identified on the privilege logs were created after Plaintiff was terminated on

  June 6, 2021 and after she began threatening litigation against Centra. The Advisory Comment

  Notes to Federal Rule of Civil Procedure 26(b)(3) expressly recognize that work product



  {2835496-1, 106642-00164-01}                       8
Case 6:20-cv-00027-NKM-RSB Document 48 Filed 05/07/21 Page 9 of 14 Pageid#: 463




  protection extends, not merely to materials prepared by an attorney or at the direction of an

  attorney, “but also … to materials prepared in anticipation of litigation … by or for a party or

  any representative acting on [its] behalf.” Simply stated, regardless of the author, all documents

  created by Centra after that June 6, 2021 were properly withheld and identified on the privilege

  logs as attorney work product.

  III.     Plaintiff Cannot Rely on the Crime-Fraud Exception to Gain Access to Documents
           Withheld on Centra’s Privilege Log.

           Without any credible basis, Hartman argues that Centra cannot assert attorney client/work

  product privilege over any communications or documents created in anticipation of this lawsuit

  because they were created to further an alleged crime or fraud.

           “The crime-fraud exception to the attorney-client privilege provides that a client's

  communications with an attorney will not be privileged if made for the purpose of committing or

  furthering a crime or fraud.” In re Grand Jury Subpoena, 884 F.2d 124, 127 (4th Cir.1989). The

  burden rests with the moving party of proving that the crime/fraud exception applies to the non-

  moving party’s privileged documents. In re Grand Jury Proceedings #5 Empaneled Jan. 28,

  2004, 401 F.3d 247, 251 (4th Cir. 2005). The “party invoking the crime-fraud exception must

  make a prima facie showing that (1) the client was engaged in or planning a criminal or

  fraudulent scheme when he sought the advice of counsel to further the scheme, and (2) the

  documents containing the privileged materials bear a close relationship to the client's existing or

  future scheme to commit a crime or fraud.” Id. (citing Chaudhry v. Gallerizzo, 174 F.3d 394,

  403 (4th Cir.1999)).

                a. Plaintiff Has Not Made a Prima Facie Showing that Centra was Engaged in
                   Criminal or Fraudulent Activity when it Terminated Hartman.




  {2835496-1, 106642-00164-01}                      9
Case 6:20-cv-00027-NKM-RSB Document 48 Filed 05/07/21 Page 10 of 14 Pageid#: 464




           Under the first prong of the crime/fraud analysis, Plaintiffs must provide “evidence that,

  if believed by a trier of fact, would establish the elements of some violation that was ongoing or

  about to be committed.” Marquette Equip. Fin., LLC v. Rowe Fine Furniture, Inc., No.

  1:07CV676, 2008 WL 11512190, at *1 (E.D. Va. Mar. 13, 2008). Mere speculation as to a

  crime or fraud is insufficient. See Billings v. Stonewall Jackson Hosp., 635 F. Supp. 2d 442,

  446–47 (W.D. Va. 2009). And simply “because some communications may be related to a crime

  is not enough to subject that communication to disclosure; the communication must have been

  made with the intent to further the crime.” In re Antitrust Grand Jury, 805 F.2d 155, 168 (6th

  Cir. 1986).

                          1. Hartman, an at-will employee, was terminated for reasons unrelated to
                             voicing her concern over alleged EMTALA violations in the CAPU.
           Plaintiff appears to argue that the crime-fraud exception should apply to communications

  between Centra and its attorneys relating to Hartman’s termination, which she claims to be

  retaliatory under 42 U.S.C. § 1395dd(i) (“EMTALA”). To state a prima facie EMTALA

  retaliation case, Plaintiff would need to produce evidence showing: (1) Centra penalized or took

  an adverse action against Plaintiff, and (2) that the penalty or adverse action was because the

  employee reported an actual violation of EMTALA. See 42 U.S.C § 1395dd(i); Genova v.

  Banner Health, 734 F.3d 1095, 1099 (10th Cir. 2013).

           Without actually pointing to any specific exhibit or corresponding statements, Plaintiff

  generally asserts that “she has made the requisite prima facie showing in the exhibits she

  attached to her Amended Complaint. (Pl. Mem. Supp. Mot. To Compel at 10-11.) The exhibits

  include:

              A June 2, 2019 email from Hartman to various Centra employees alleging that Centra

               improperly denied patients into the Child and Adolescent Psychiatric Unit, and further


  {2835496-1, 106642-00164-01}                       10
Case 6:20-cv-00027-NKM-RSB Document 48 Filed 05/07/21 Page 11 of 14 Pageid#: 465




               alleging that Dr. Annaparedy was responsible for the patent denials. (Am. Compl.,

               Exhibit B);

              Text Messages between Stephanie East and Hartman in which East allegedly agrees

               with many of Hartman’s concerns (Am. Compl., Exhibit C);

              A June 6, 2019 email from Centra to Hartman informing of her termination as an

               employee at Centra and thanking her for raising potential EMTALA or ethical

               concerns. (Am. Compl., Exhibit D);

              A July 25, 2019 “Statement of Deficiencies and Plan of Correction” issued by the

               Department of Health and Human Services Centers for Medicare & Medicaid Services

               to Centra, which does not identify an EMTALA violation. (Am. Compl., Exhibit E);

              A June 12, 2019 letter from Centra to Hartman noting her destruction of a company-

               issued Iphone 8 and multiple improper purchases with her Centra purchasing card

               (Am. Compl., Exhibit F); and

              A December 31, 2019 letter from Centra to Kim Hartman informing of her ban from

               Centra premises due to “aggressive and threatening behavior toward various staff

               members” and recording conversations with Centra staff. (Am. Compl., Exhibit G);

           While the exhibits in the Amended Complaint arguably provide that Hartman reported an

  alleged EMTALA violation and that she was later terminated, Plaintiff fails to provide any

  evidence connecting her termination to her report of an EMTALA violation, or that there was an

  actual EMTALA violation in the first place.

           Importantly, much of the artificial mystery of Plaintiff’s termination can be understood

  by reviewing documents produced by Centra to Plaintiff, including notes by her supervisor,

  Stephanie East. (See Exhibits A-E.) These documents establish that, in the days leading to her


  {2835496-1, 106642-00164-01}                      11
Case 6:20-cv-00027-NKM-RSB Document 48 Filed 05/07/21 Page 12 of 14 Pageid#: 466




  termination, Plaintiff (a) had been verbally reprimanded for working split shifts at the hospital

  (working under hourly rates in addition to annual salary), (b) falsely accused a doctor of having

  adulterous relationships with “two girlfriends,” (c) boasted about “having dirt” on two Centra

  medical providers, (d) reflected a general attitude of insubordination and threatening behavior

  towards Centra staff, and (e) attempted to extort money from Centra. (See Exhibit B.) In sum,

  Plaintiff’s report of alleged EMTALA violations had nothing to do with her termination; it

  instead arose from her persistent harmful behavior towards Centra staff.

           At bottom, Plaintiff’s reference to the crime-fraud exception arises entirely from “mere

  speculation” as to the reason for her termination. Such a reaching and incorrect belief is

  insufficient to invoke the crime-fraud exception. Billings, 635 F. Supp. 2d at 446–47.

                          2. Centra’s communication’s with its inside and outside Counsel were not in
                             furtherance of a crime or fraud.
           Even assuming arguendo Plaintiff produced sufficient evidence to establish a prima facie

  case of retaliation, she has not made a showing that any of the documents in Centra’s privilege

  logs were in furtherance of the alleged EMTALA retaliation. Three of the four documents cited

  in Plaintiff’s Motion to Compel occurred after the alleged retaliatory act (her termination from

  Centra), and thus could not be in furtherance of any unlawful retaliation. United States v. Zolin,

  491 U.S. 554, 562 (1989) (noting that the crime-fraud exception does not apply to

  communications concerning crimes or frauds that occurred in the past); In re Fed. Grand Jury

  Proceedings, 938 F.2d 1578, 1582 (11th Cir. 1991) (holding that the crime-fraud exception only

  applies to current or future illegal acts—not past acts). Moreover, Plaintiff has no evidence to

  support her belief that any documents created prior to her termination actually furthered a crime

  or fraud. While Centra maintains that these documents are properly privileged and not subject to




  {2835496-1, 106642-00164-01}                       12
Case 6:20-cv-00027-NKM-RSB Document 48 Filed 05/07/21 Page 13 of 14 Pageid#: 467




  disclosure, the Court can rest assured that no document or communication withheld in this case

  aided Centra in furtherance of an alleged crime or fraud.

                                             CONCLUSION

            Plaintiff has presented no compelling procedural or substantive reason to compel Centra

  to produce its privileged communications or forfeit its privilege. Plaintiff’s Motion should be

  denied.



  Dated: May 7, 2021                              Respectfully submitted,

                                                  CENTRA HEALTH, INC.


                                                  By:     /s/Joshua F. P Long


  Elizabeth Guilbert Perrow, Esq. (VSB No. 42820)
  Daniel T. Sarrell, Esq. (VSB No. 77707)
  Joshua F. P. Long, Esq. (VSB No. 65684)
  Joshua R. Treece, Esq. (VSB No. 79149)
  WOODS ROGERS PLC
  P. O. Box 14125
  Roanoke, VA 24038-4125
  Phone: (540) 983-7600
  Fax: (540) 983-7711
  eperrow@woodsrogers.com
  dsarrell@woodsrogers.com
  jlong@woodsrogers.com
  jtreece@woodsrogers.com

                     Counsel for Defendant Centra Health, Inc.


                                         CERTIFICATE OF SERVICE

            The undersigned certifies that on this 7th day of May, 2021, a true and accurate copy of

  the foregoing was emailed to the following recipient:




  {2835496-1, 106642-00164-01}                      13
Case 6:20-cv-00027-NKM-RSB Document 48 Filed 05/07/21 Page 14 of 14 Pageid#: 468




           M. Paul Valois
           JAMES RIVER LEGAL ASSOCIATES
           7601 Timberlake Road
           Lynchburg, VA 24502
           Telephone: 434-845-4529
           Facsimile: 434-845-8536
           mvalois@vbclegal.com

                                                /s/ Joshua F. P. Long




  {2835496-1, 106642-00164-01}         14
